DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
The claims include the following terms which have been interpreted under 35 USC 112(f):
1) “deburring means” (claims 2-12) has been interpreted as the deburring devices described at paragraph [0030] of the specification for example.
2) “means for synchronizing” (claims 7 and 12) has been interpreted as the synchronizing arrangements described at paragraph [0031] of the specification for example.
3) “means for scanning the material” (claims 13 and 19) has been interpreted as the scanning arrangement recited at paragraph [0032] of the specification for example.
4) “means for marking the material” has been interpreted as the print head described at paragraph [0032] of the specification for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
1) In claim 1, from which all other claims depend, it is not clear what relation or position the recited “first support wall” on line 8 of the claim occupies with respect to the other components of the recited cutting system, making the scope of the claims indefinite.
2) In claim 6, the term “the deburring devices” lack clear antecedent basis since while a deburring means is previously recited, it is not clear if the deburring devices now recited are entirely the same component.
3) In claim  19, the term “the scanning means” lacks antecedent basis in that no such means is previously recited either in this claim or claim 1, from which it directly depends.
4) In claim 21 the term “the scanning unit” lacks antecedent basis since no such unit is previously recited either in this claim or claims 18 and 1 from which this claim depends.

Double Patenting
Claim s 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/866,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims allow for the more detained torch descriptions and arrangements of the ‘105 application, while the ‘105 application includes the support arrangements of the instant claims within it’s scope.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0129119 to Rozot (Rozot) in view of KR 10-2013-0062137 (KR’137). Rozot teaches an automated cutting system for cutting or reducing the size of a slab or plate (216) including, a foundation (223) including a wall (213 for example) having, as shown in figure 23 for example, a longitudinal direction along an x-axis of the system (210) a lateral direction along a y-axis of the shaping system, and a z-axis in a vertical direction. Multiple support units (221) are disposed in a longitudinal direction of the foundation (223) which are individually translatable (movable) in the longitudinal direction and the support units include cross members extending in a lateral .
With respect to claims 2-12, Rozot also teaches the inclusion of deburring systems (20) meeting the instant claim  requirements and employed in association with the cutting torches.
With respect to claims 13 and 15,  KR’137 also teaches a control and scanning system (33, 53) for delivering positional information to a control unit (80) for controlling torch positioning. 
With respect to claims 16 and 17, Rozot also teaches legs or bumpers (243) for support and shock absorption.
With respect to claims 18-24, these claims are methods of operation of the previous claims and includes substantially the same limitations appearing in the claims 1-17 and motivation to operate the system of claims 1-17 in an intended manner would also be an obvious expedient.
14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozot in view of KR’137 as applied to claim 13 above, further in view of WO 2018-002670 (WO’670). As applied to claim 13 above, Rozot in view of KR’137 shows all aspects of the above claim except the specific inclusion of a marking system. WO’670 teaches that at the time the invention was filed, it was known to employ a marking system in conjunction with a scanner (see claim 20 for example) for marking the slab to be cut of identification for example. Because the pieces to be cut by the system of Rozot in view of KR’137 would also be desirably identified, motivation to include a making system as shown by WO’670 in the system described by Rozot in view of KR’137 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2017/0056997, US 2020/0346305 (the publication of US 16/866,105), US 2020/0108460 (the publication of the instant application) and US 10,926,429 are all also cited as further examples of automated cutting and shaping arrangements for the cutting of slabs.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk